DISSENTING OPINION
GaReett, Judge:
I respectfully dissent from the conclusion of the majority in this case.
The record fully sustains the contention of appellant that the wire netting in issue is dedicated solely to use for the support, of the stucco material. It has no other use whatsoever. It, or something of its nature, is absolutely indispensable in the construction of buildings, parts of whose outer walls are to be of stucco, a much-used kind of structure. It reinforces and sustains the stucco without which there would be no completed building. The stucco portion of the wall is not a mere ornamental feature but is an integral and essential part of the house.
The material is admittedly shaped to meet precisely the use to which it is put. In the stucco it d.oes not, as of course, bear a weight or strain as great as that carried by a tee or an I-beam, but it does carry such weight or strain as is incident to its use at the place where used. For a stucco wall the wire netting is quite as essential as is a joist in the inner part of the building to support the floor or ceiling.
I am wholly unable to see any distinction in principle between the classification which should apply to the wire nettings for reinforcing stucco, and that which was applied to the steel bars for reinforcing concrete, in United States v. Exstein Co., cited in the majority opinion.
The second quotation from the opinion in the Exstein case, given in the majority opinion in this case, might with entire propriety and, to my mind, with exact aptitude, be applied to the material here at issue.
*88I can not but feel that the majority opinion improperly narrows the construction of paragraph 312 and makes too limited an application of the ejusdem generis doctrine.